DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the previously withdrawn claims 6-9, 12, 13, 16, 17 and 19, applicant amended these claims to depend from independent claim 1 or claim 18, respectively. Since the previously withdrawn claims further limit the elected inventions of claim 1 and claim 18, claims 6-9, 12, 13, 16, 17 and 19 are rejoined. 

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Regarding the rejection under 35 U.S.C. §112(b), applicant amended the relevant claims to correct the insufficient antecedent basis issue. The rejection under §112(b) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §102 and §103, applicant amended independent claims 1 and 18 by incorporating limitations from an indicated allowable dependent claim 3. The newly added limitations are based on features disclosed in the specification (page 13) and a drawing (Fig. 7, S20 – S30). When considering all limitations recited in each of independent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record. The rejections under §102 and §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Chitrajit Chandrashekar (Reg. L0896).

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 
In claim 1, in the last limitation, please amend the limitation as below:
wherein calculating the necessary voice level includes correcting the necessary voice level on a basis of the basic reliability.”

In claim 18, in the last limitation, please amend the limitation as below:
“[[a]] the necessary voice level is corrected on a basis of the basic reliability.”

In claim 4, line 2, please insert a word “circuity” after “wherein the”:
“wherein the circuitry is configured to”

In claim 6, in the last limitation, please replace “a” with “the”
“calculate [[a]] the necessary voice level”

In claim 19, in the last limitation, please replace “a” with “the”
“calculating [[a]] the necessary voice level”

In claim 14, after “a maximum voice level in”, please replace “the” with “a”
“a maximum voice level in [[the]] a utterance section”

In claim 15, after “a maximum voice level in”, please replace “the” with “a”
“a maximum voice level in [[the]] a utterance section”

In claim 16, after “a maximum voice level in”, please replace “the” with “a”
“a maximum voice level in [[the]] a utterance section”

In claim 17, after “a maximum voice level in”, please replace “the” with “a”
“a maximum voice level in [[the]] a utterance section”


Allowable Subject Matter
Claims 1, 2 and 4-19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659